UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6432


RICHARD MORRIS,

                                               Petitioner - Appellant,

          versus


PATRICIA STANSBERY,

                                                Respondent - Appellee,

          and


UNITED STATES OF AMERICA; UNITED STATES PAROLE
COMMISSION,

                                                           Respondents.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-04-147-5-BO)


Submitted:   August 17, 2005                 Decided:   August 26, 2005


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard Morris, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Richard Morris, a federal parolee, appeals the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2241 (2000).   We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Morris v. Stansbery, No. CA-04-147-5-BO (E.D.N.C.

Feb. 9, 2005).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -